Ryan, 0.
This action urns brought in the district court of Douglas county by certain unsecured creditors of the Heyn Photo Supply Company ag'ainst that company and twelve other parties, in whose favor it had executed chattel mortgages, for the appointment of a receiver to dispose of the property mortgaged and pay out the proceeds under the direction of said court. The order granting the relief prayed is assailed by the petition in error of five of the mortgagees who were defendants in the district court. The other defendants in the district court *577are named as defendants in the petition in error. One of them, the Western Oollodion Company, refused to accept service of summons in error, and a purported acknowledgment of service on its behalf, on motion, has been stricken from the files on a showing that it was unauthorized. No service on this company has ever been made of the summons in error; neither has such service been waived. There is, therefore, such a defect of parties that this court, in the face of objections, cannot consider the questions presented. (Wolf v. Murphy, 21 Neb. 472; Hendrickson v. Sullivan, 28 Neb. 790; Andres v. Kridler, 42 Neb. 784; Polk v. Covell, 43 Neb. 884; Kuhl v. Pierce County, 44 Neb. 584.) As the rights of all the defendants in the district court were inseparably connected, this proceeding must be, and accordingly it is,
Dismissed.